Allowable Subject Matter
Claims 1, 3-5, 7-15, 17 and 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. The closest prior art identified: Wicki et al. (US 6,122,709), Persson (US 2017/0192900), and MacWilliams et al. (US 2007/0013704).
None of cited prior art, alone or in combination, teaches or suggests the particular combination of steps or elements as recited in the independent claims 1, 14, and 15. 
Specifically, the cited prior art on record fails to teach or suggest as a whole the limitation with level of detail that includes: “wherein the first mapping schema is used for data tags of data entries that are associated with a first number of dimensions and the second mapping schema is used for data tags of data entries that are associated with a second number of dimensions different from the first number of dimensions, and wherein mapping using the first mapping schema comprises distributing the different data types between the first shareable tag portion and the second individual tag portion in a different way than the second mapping schema distributes the different data types between the second shareable tag portion and the second individual tag portion, to give shareable tag portions and individual tag portions of different formats, with the formats corresponding to the mapping schema used”, as required in independent claims 1, 14 and 15.
Claims 3-5, 7-13, 17 and 19-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137